Exhibit 10.118




Award Number:                    
 
CLEAN ENERGY FUELS CORP.
2016 PERFORMANCE INCENTIVE PLAN
NOTICE OF STOCK UNIT AWARD
 
You (the “Grantee”) have been granted an award of Stock Units (the “Award”),
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
 
Name of Awardee:
 
 
 
 
 
Total Number of Stock Units Awarded:
 
 
 
 
 
Grant Date:
 
 



Vesting Completion Date:
 
 
 
 
 



1

--------------------------------------------------------------------------------





Vesting Schedule:
















 
[This Award will become vested as to 34% of the total number of Stock Units
subject to the Award on [________________] (the “Vesting Date”), subject to
continued employment or service through such vesting date. The remaining 66% of
the total number of Stock Units subject to the Award will become vested in two
equal annual installments on the first two anniversaries of the Vesting Date,
subject to continued employment or service through each such vesting date.
 
Notwithstanding the foregoing, if the Grantee’s employment or services is
terminated by the Corporation or any Subsidiary without Cause prior to the
Vesting Completion Date, 100% of the total number of Stock Units subject to the
Award will become vested.


Notwithstanding the foregoing, if the Grantee’s employment or services is
terminated due to the Grantee’s death or Total Disability prior to the Vesting
Completion Date, 100% of the total number of Stock Units subject to the Award
will become vested.


Notwithstanding the foregoing, in the event of a Change in Control prior to the
Vesting Completion Date where any portion of the Award is substituted, assumed,
exchanged or otherwise continued in the transaction, 100% of the total number of
Stock Units subject to the Award will become vested immediately upon the first
to occur of (i) the Grantee’s termination of employment or services by the
Corporation, the successor entity or any Subsidiary without Cause within twelve
(12) months after the Change in Control and (ii) the Grantee terminating his or
her service to the Corporation, the successor entity or any Subsidiary for Good
Reason within twelve (12) months after the Change in Control. The vesting
provided by this section is in addition to, and not in lieu of, the vesting
provided for a termination without Cause above.


“Change in Control” means (1) Any “person” (as defined or referred to in Section
3(a)(9) and/or 13(d)(1), et seq. of the Securities Exchange Act of 1934, as
amended, and the associated rules of the Securities and Exchange Commission
promulgated thereunder), other than an existing shareholder of the Corporation
as of January 1, 2006, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Corporation representing forty percent (40%) or
more of the combined voting power of the Corporation’s then outstanding
securities, or (2) a merger or consolidation of the Corporation in which its
voting securities immediately prior to the merger or consolidation do not
represent, or are not converted into securities that represent, a majority of
the combined voting power of all voting securities of the surviving entity
immediately after the merger or consolidation, or (3) a sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Corporation or a liquidation or
dissolution of the Corporation, or (4) individuals who, as of the Grant Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided that, other than in connection with
an actual or threatened proxy contest, any individual who becomes a director
subsequent to the Grant Date, whose election, or nomination for election by the
stockholders of the Corporation, was approved by the vote of at least a majority
of the directors then in office shall be deemed a member of the Incumbent Board.
 
“Cause” means, with respect to the Grantee’s Termination of Service by the
Corporation, the successor entity or any Subsidiary, that such termination is
for “Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the Grantee and the Corporation, the
successor entity or any Subsidiary, or in the absence of such then-effective
written agreement and definition, is based on, in the determination of the
Administrator, the Grantee’s: (i) performance of any act or failure to perform
any act in bad faith and to the detriment of the Corporation, the successor
entity or any Subsidiary; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Corporation, the successor entity or any
Subsidiary; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person; provided, however, that with
regard to any agreement that defines “Cause” on the occurrence of or in
connection with a Change in Control, such definition of “Cause” shall not apply
until a Change in Control actually occurs.


“Good Reason” means, with respect to the Grantee’s Termination of Service by the
Grantee, that such termination is for “Good Reason” as such term (or words of
like import) is used in a then-effective written agreement between the Grantee
and the Corporation, the successor entity or any Subsidiary, or in the absence
of such then-effective written agreement and definition, is based on a material
diminution of either the Grantee’s duties or base annual salary.


“Termination of Service” means the Grantee ceases to be employed by or ceases to
provide services to the Corporation, the successor entity or any Subsidiary.


“Total Disability” means a “permanent and total disability” (within the meaning
of Section 22(e)(3) of the Code or as otherwise determined by the
Administrator).]    



2

--------------------------------------------------------------------------------





______________________________________________________________________________
By your signature and the Corporation’s signature below, you and the Corporation
agree that the Award is granted under and governed by the terms and conditions
of the Corporation's 2016 Performance Incentive Plan (the “Plan”) and the Terms
and Conditions of Stock Unit Award (the “Terms”), which are attached and
incorporated herein by this reference. This Notice of Stock Unit Award, together
with the Terms, will be referred to as your Award Agreement. The Award has been
granted to you in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to you. Capitalized terms are
defined in the Plan if not defined herein or in the Terms. You acknowledge
receipt of a copy of the Terms, the Plan and the Prospectus for the Plan.
______________________________________________________________________________


_______________________________________
 
_____________________
CLEAN ENERGY FUELS CORP.
 
Date
________________________________________
 
______________________
[Grantee Name]
 
Date













3

--------------------------------------------------------------------------------


Exhibit 10.118




CLEAN ENERGY FUELS CORP.
2016 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF STOCK UNIT AWARD


1.Grant of Stock Units.
(a)    General. These Terms and Conditions of Stock Unit Award (these “Terms”)
apply to a particular stock unit award (the “Award”) if incorporated by
reference in the Notice of Stock Unit Grant (the “Grant Notice”) corresponding
to that particular grant. The recipient of the Award identified in the Grant
Notice is referred to as the “Grantee.” The effective date of grant of the Award
as set forth in the Grant Notice is referred to as the “Date of Grant.” The
Award was granted under and subject to the Clean Energy Fuels Corp. 2016
Performance Incentive Plan (the “Plan”). The number of shares covered by the
Award are subject to adjustment under Section 7.1 of the Plan. Capitalized terms
are defined in the Plan if not defined herein. The Award has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee. The Grant Notice and these Terms
are collectively referred to as the “Award Agreement” applicable to the Award.
(b)    Stock Units. As used herein, a “Stock Unit” is a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent in value
to one outstanding share of Common Stock of the Corporation. The Stock Units
shall be used solely as a device for the determination of any payment to
eventually be made to the Grantee if and when such Stock Units vest pursuant to
Section 2. The Stock Units create no fiduciary duty to the Grantee and shall
create only a contractual obligation on the part of the Corporation to make
payments, subject to vesting and the other terms and conditions hereof, as
provided in Section 6 below. The Stock Units shall not be treated as property or
as a trust fund of any kind. No assets have been secured or set aside by the
Corporation with respect to the Award and, if amounts become payable to the
Grantee pursuant to this Award Agreement, the Grantee’s rights with respect to
such amounts shall be no greater than the rights of any general unsecured
creditor of the Corporation.
2.Vesting. As set forth in the Grant Notice, this Award shall vest and become
earned in percentage installments, subject to earlier termination or
acceleration and subject to adjustment as provided in the Award Agreement and in
the Plan. The Award may be subject to time and/or performance-based vesting
conditions, as set forth in the Grant Notice. Continued employment will not
entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights or benefits in connection with the end of a performance
period to the extent the related performance condition(s) are not satisfied.
3.Continuance of Employment/Service Required; No Employment/Service Commitment.
The vesting schedule applicable to the Award requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Except as provided in the Grant Notice, employment or service
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 7 below or under the Plan.
Nothing contained in this Award Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other





--------------------------------------------------------------------------------





compensation. Nothing in this Award Agreement, however, is intended to adversely
affect any independent contractual right of the Grantee without his/her consent
thereto.
4.Dividend and Voting Rights.
(a)    Limitations on Rights Associated with Units. The Grantee shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 4(b) hereof) and no voting rights with respect to
the Stock Units or any shares of Common Stock issuable in respect of such Stock
Units, until shares of Common Stock are actually issued to and held of record by
the Grantee. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate evidencing the shares.
(b)    Dividend Equivalent Reinvestment. As of each date that the Corporation
pays an ordinary cash dividend on its outstanding Common Stock for which the
related record date occurs after the Date of Grant and prior to the date all
Stock Units subject to the Award have either been paid or have terminated, the
Corporation shall credit the Grantee with an additional number of Stock Units
equal to (a) the amount of the ordinary cash dividend paid by the Corporation on
a single share of Common Stock on that date, multiplied by (b) the number of
Stock Units subject to the Award outstanding and unpaid as of such record date
(including any Stock Units previously credited under this Section 4(b) and with
such total number subject to adjustment pursuant to Section 7.1 of the Plan),
divided by (c) the closing price of a share of Common Stock on that date. Any
Stock Units credited pursuant to the foregoing provisions of this Section 4(b)
will be subject to the same vesting, payment, termination and other terms,
conditions and restrictions as the original Stock Units to which they relate. No
crediting of Stock Units will be made pursuant to this Section 4(b) with respect
to any Stock Units which, as of the related record date, have either been paid
or have terminated.
5.Restrictions on Transfer. Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any interest therein or
amount payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, other than by will or the laws of descent and distribution.
6.Timing and Manner of Payment of Stock Units. Except as otherwise provided in
the Grant Notice, the Stock Units subject to this Award Agreement shall be paid
in an equivalent number of whole shares of Common Stock (with any fractional
Stock Units credited in respect of the Stock Units rounded to the nearest whole
share) promptly after becoming vested (and in all events not later than the
first March 15 following the year in which such Stock Units became vested) in
accordance with the terms hereof. Each such payment of Stock Units shall be
subject to the tax withholding provisions of Section 9 hereof and Section 8.5 of
the Plan and subject to adjustment as provided in Section 7.1 of the Plan and
shall be in complete satisfaction of such vested Stock Units. The Grantee or any
other person entitled under the Plan to receive a payment of shares of Common
Stock shall deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan.
7.Effect of Termination of Employment or Services. Except as otherwise provided
in the Grant Notice, the Grantee’s Stock Units shall terminate to the extent
such units have not become vested upon the first date the Grantee is no longer
employed by or providing services to the Corporation or one of its Subsidiaries,
regardless of the reason for the termination of such employment or services,
whether with or without cause, voluntarily or involuntarily. The Corporation
shall have no obligation as to any Stock Units that are terminated pursuant to
the Grant Notice or this Section 7.


2

--------------------------------------------------------------------------------





8.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number of Stock Units
contemplated hereby and the number and kind of securities that may be issued in
respect of the Award.
9.    Tax Withholding. The Corporation may satisfy any tax withholding
obligations in respect of the Stock Units in accordance with Section 8.5 of the
Plan.


10.Notices. Any notice to be given under the terms of this Award Agreement shall
be in writing or in an electronic notice approved by the Administrator.
11.Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by this reference. The Grantee agrees to be bound by the terms of the
Plan and this Award Agreement. The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.
12.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan.
13.    Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.
14.    Effect of this Agreement. Subject to the Corporation’s right to terminate
the Award pursuant to Section 7.2 of the Plan, this Award Agreement shall be
assumed by, be binding upon and inure to the benefit of any successor or
successors to the Corporation.
15.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Photographic or
other electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
16.Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
17.Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).


3

--------------------------------------------------------------------------------





18.No Advice Regarding Grant. The Grantee is hereby advised to consult with his
or her own tax, legal and/or investment advisors with respect to any advice the
Grantee may determine is needed or appropriate with respect to the Award
(including, without limitation, to determine the foreign, state, local, estate
and/or gift tax consequences with respect to the Award and any shares that may
be acquired upon payment of the Award). Neither the Corporation nor any of its
officers, directors, affiliates or advisors makes any representation (except for
the terms and conditions expressly set forth in this Award Agreement) or
recommendation with respect to the Award. Except for the withholding rights
contemplated by Section 9 above and Section 8.5 of the Plan, the Grantee is
solely responsible for any and all tax liability that may arise with respect to
the Award and any shares that may be acquired upon payment of the Award.
19.Six-Month Delay. Notwithstanding any provision of these Terms to the
contrary, if the Grantee is a “specified employee” as defined in Section 409A of
the Code, the Grantee shall not be entitled to any payment with respect to the
Award in connection with the Grantee’s “separation from service” (as that term
is used for purposes of Section 409A of the Code) until the earlier of (a) the
date which is six (6) months after the Grantee’s separation from service for any
reason other than the Grantee’s death, or (b) the date of the Grantee’s death.
Any amounts otherwise payable to the Grantee following the Grantee’s separation
from service that are not so paid by reason of this Section 19 shall be paid as
soon as practicable for the Corporation (and in all events within thirty (30)
days) after the date that is six (6) months after the Grantee’s separation from
service (or, if earlier, the date of the Grantee’s death). The provisions of
this Section 19 shall only apply if, and to the extent, required to comply with
Section 409A of the Code.
20.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Agreement shall be construed and interpreted consistent with that intent.




4